UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                     No. 21-1410


SARAH BLACKBURN,

         Plaintiff – Appellant,

    v.

ERIE INSURANCE PROPERTY & CASUALTY COMPANY, d/b/a Erie
Insurance Group,

         Defendant – Appellee.



                                  No. 21-1580


GREG M. MOORE,

         Plaintiff – Appellant,

    v.

ERIE INSURANCE PROPERTY & CASUALTY COMPANY, d/b/a Erie
Insurance Group,

         Defendant – Appellee.
                                      No. 21-1584


BRIAN MOORE, Individually and as Personal Representative of the Estate of
Alexandria Moore,

             Plaintiff – Appellant,

      v.

ERIE INSURANCE PROPERTY & CASUALTY COMPANY, d/b/a Erie
Insurance Group,

             Defendant – Appellee.


Appeals from the United States District Court for the Southern District of West Virginia,
at Charleston. Thomas E. Johnston, Chief District Judge. (2:18-cv-00980; 2:18-cv-
001136; 2:18-cv-01090)


Submitted: February 25, 2022                                      Decided: March 22, 2022


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished opinion. Judge Motz wrote the opinion, in which Judge Wynn
and Judge Thacker joined.


ON BRIEF: Brent K. Kesner, Ernest G. Hentschel, II, KESNER & KESNER, PLLC,
Charleston, West Virginia, for Appellants. Matthew J. Perry, J. Jarrod Jordan, Jill E.
Lansden, LAMP BARTRAM LEVY TRAUTWEIN PERRY & POWELL, PLLC,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                             2
DIANA GRIBBON MOTZ, Circuit Judge:

      The plaintiffs in these consolidated cases appeal the district court’s denial of their

motions to amend their complaints and the dismissal of their actions. We have thoroughly

reviewed the record and the district court’s reasoning, and we detect no error. See J.A.

657-672. Therefore, we affirm on the basis of the reasons given in the district court’s

opinion. See also Lydick v. Erie Ins. Prop. & Cas. Co., 778 F. App’x 271 (4th Cir. 2019).

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            3